PER CURIAM.
We sua sponte consolidate these two appeals and reverse the dismissals of the complaints with prejudice, after the trial court *157granted motions to dismiss for failure to state a cause of action.
When the allegations of the two complaints are viewed in the light most favorable to the plaintiff, the applicable counts stated causes of action against the general contractor and architect under the rule of Slavin v. Kay, 108 So.2d 462 (Fla.1958), and Easterday v. Masiello, 518 So.2d 260 (Fla.1988). See U.S. Lodging of Jacksonville, Ltd. v. H.B. Daniel Constr. Co., Inc., 617 So.2d 448 (Fla. 1st DCA 1993); Kala Investments, Inc. v. Sklar, 538 So.2d 909 (Fla. 3d DCA 1989).
REVERSED AND REMANDED.
GLICKSTEIN, PARIENTE and GROSS, JJ., concur.